Hallam, J.
(dissenting).
I dissent.
My opinion in this case is as follows:
It is not necessary for a town to give a property holder notice before determining the necessity of an ordinary public improvement of a highway adjacent to his land, even though the improvement may be of pecuniary concern to him. County of Hennepin v. Bartleson, 37 Minn. 343, 34 N. W. 222; Rosenthal v. City of Goldsboro, 149 N. C. 128, 62 S. E. 905, 20 L.R.A.(N.S.) 809, 16 Ann. Cas. 639; Chase v. City of Oshkosh, 81 Wis. 313, 51 N. W. 560, 15 L.R.A. 553, 29 Am. St. 898; 2 Beach, Public Corp. § 1234. When it becomes necessary to remove trees for improvement of the highway the legislature has the constitutional power to provide that, after first giving the abutting owner an opportunity to remove them, the town may remove them and dispose of the timber, without accounting to him, Viliski v. City of Minneapolis, 40 Minn. 304, 308, 41 N. W. 1050, 3 L.R.A. 831; see also 2 Lewis, Em. Dom. § 853; Denniston v. Clark, 125 Mass. 216; Grover v. Cornet, 135 Mo. 21, 35 *87S. W. 1143. ''The Yilisld case determined that much and more. The déeision in that case is summarized in these words: “Whenever it becomes reasonably necessary, for purposes connected with the use or improvement of a public street * * * to have * * * rock excavated and removed therefrom, and where it is impracticable * * * to commit to the owners of the soil the work of excavation and removal, the public authorities may do this, unembarrassed by claims of private ownership and right of disposal. The public may dispose of the material which it is required to remove * * * without accountability to the owners of the soil thereof.” This is properly incident to the public easement.
The constitutional rights of an owner are the same whether his property be stone or trees. In the YilisK case the court intimated that a distinction may be drawn in case of trees, but only to the extent indicated in the following quotation. The court said: “We have not assumed to state.the law as to removal of trees standing in the highway. It may be that in general it would be practicable to allow adjacent proprietors to remove them if they, shall elect to do so, when removal becomes necessary.” This is just what the law here in question does. The decision in the Yiliski case seems to me decisive of this case.
The portion of the statute which gives the property owner the right to take the timber after severance upon payment of the expense of severance, simply accords him a further privilege which the state was not required by any provision of the Constitution to give.
When defendant took the timber, he, in my opinion, took upon himself the obligation to make payment of the expenses which the statute imposes as a condition to the right to such possession.
Dibell, J. (dissenting).
I dissent from the majority opinion.